Boise, C. J.
The Statute, page 90, sec. 46, provides that the answer of a defendant shall contain a specific denial of each material allegation in the complaint according to his knowledge, information or belief, or of any knowledge or *53information sufficient to form a belief.” The answer in this case does not declare absolutely that the defendant has no knowledge of the matter controverted, but denies that he has sufficient knowledge to make up an opinion or form a belief. If the answer had contained the word any, used in the statute, and stated that he had not cmy knowledge or information sufficient to form a belief it would not have been a declaration that defendant had no knowledge whatever on the subject matter; it would have been a declaration briefly denying that any knowledge or information which he did possess was sufficient to enable him to form a belief. I think the form of expression used in- the answer conveys the same meaning; as though the language of the statute had been followed, and that the answer is sufficient.
Judgment reversed.